DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/24/2020; the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1, 8, 14, and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the main reason for allowance of the claims 1 and 14 under discussion is the inclusion of “identifying interference caused by a rogue User Equipment (UE) in a Light Fidelity (Li-Fi) communication network, the method comprising: determining for each of a plurality of UEs, by an interference management device, a current Bit Error Rate (BER) and a current Received Signal Strength Indicator (RSSI) based on an associated plurality of uplink data frames received from an associated UE from the plurality of UEs; comparing, by the interference management device, the current BER with at least one preceding BER associated with each of the plurality of UEs and the current RSSI with at least one preceding RSSI associated with each of the plurality of UEs; detecting, by the interference management device, an interference experienced by a first UE associated with a Li-Fi access point caused by a second UE, when the current BER of the first UE is greater than the at least one .  
Claims 2-7, 9-13, 15-18 and 20 are allowed as they depend from an allowed claim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO0892: US 20170063503 A1 to Liu discloses resource elements and reporting  block error rates, BER, and others for each layer; US 20190029072 A1 to Zhu discloses P.76, access points and measured quality indicators between access points and UE; US 20170103166 A1 to Oh discloses management system that include gathering information from li-fi system; US 9307621 B1 to Parello discloses a lightening management system that communicates with switches in a network lightening system; US 9853730 B2 to Mueller discloses a building management system that includes a Li-Fi based in authentication; US 20200336914 A1 Kaushik discloses Rogue AP detection using synchronized detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476